Case 1:18-cv-24889-DLG Document 22 Entered on FLSD Docket 02/06/2019 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA
                              MIAMI DIVISION
                    Case No. 18-24889-GRAHAM/MCALILEY
 GUSTAVO ABELLA ,

       Plaintiff,



 TOWN OF MIAM I LAKES , et al .,

       Defendants .
                                   /
                                    ORDER

       THIS CAUSE came before          Court upon Miam i Lakes Defendants'

 Motion for Extension of Time           File Response      Complaint ED.E.
       filed February 4, 2019 .

       THE COURT has considered the Motion and the pertinent portions

    the record , and       otherwise fully advised        the prem ises .



       ORDERED AND ADJUDGED that            Motion       GRANTED , in part .

 Defendants Town of Miami Lakes and Town of Miami Lakes Manager A lex

 Rey shall have up        and including February 18, 2019          which to

          response to the Comp laint . No additional extensions of time

 by either side will be considered throughout the remainder of the

 litigation . Further, counsel         reminded      comply with Local Rule

 7.1(a)      and CM/ECF Administrative Procedures, Section
 regarding filing        proposed Orders and review this Division's

 Mandatory Trial Practice Procedures, which is found on this Court's

 website at www .flsd .uscourts .cov under the heading ''Judges' Info''

      Senior Judge Donald          Graham . Proposed Order/s shall
Case 1:18-cv-24889-DLG Document 22 Entered on FLSD Docket 02/06/2019 Page 2 of 2



 forwarded separately to this Division's NEF (Notice of Electronic

 Filing) Account.      The e-mail subject line and the name of the
 attachment should include the case nllmher , followed by a short

 description of the attachment (e .g., xx-cv-xxxxx Order on DE #            )
 to graham@flsd .uscourts .gov .

      DONE AND ORDERED        Chambers   atM' i Florida, this &r
                                                   ,


 day of February, 2019.


                                         DON LD L . GRAHAM
                                         UN ITED STATES DISTRICT JUDGE
       Counsel of Record
